Exhibit 10.12

 

EXECUTION COPY

 

PATENT SECURITY AGREEMENT (SECOND LIEN)

 

PATENT SECURITY AGREEMENT (SECOND LIEN), dated as of February 22, 2008 (as
amended, restated or otherwise modified from time to time, the “Patent Security
Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability company
(to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited
liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and LEHMAN COMMERCIAL PAPER INC., in its capacity as collateral
agent for the Secured Parties (together with any successors and assigns thereto
in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (Second Lien) dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Lehman
Commercial Paper Inc., as Administrative Agent.  The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement.  Accordingly, the parties hereto agree as
follows:

 

SECTION 1.                                Defined Terms.  Capitalized terms used
in this Agreement and not otherwise defined herein have the meanings given to
them in the Security Agreement or the Credit Agreement.  The rules of
construction specified in Article I of the Credit Agreement also apply to this
Agreement.

 

SECTION 2.                                Grant of Security Interest in Patent
Collateral.  As security for the payment or performance in full of the
Obligations, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby pledges and grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a lien and
security interest in and to all of such Grantor’s right, title and interest in,
to and under the following assets and properties, whether now owned  or at any
time hereafter created or acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title, or interest, but
not including any Excluded Assets (collectively, the “Patent Collateral”):

 

 (a)  all of its United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application, (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all claims, damages, and proceeds of suit arising therefrom, and
(vii) all Proceeds of the foregoing, now and hereinafter due and/or payable
thereunder, including, without limitation,

 

1

--------------------------------------------------------------------------------


 

royalties, income, payments, claims, damages, and proceeds of suit (“Patents”), 
including, but not limited to each patent and patent application referred to on
Schedule I attached hereto (as such schedule may be amended or supplemented from
time to time).

 

SECTION 3.                                Supplement to the Security Agreement. 
The security interests granted to the Collateral Agent pursuant to this Patent
Security Agreement are granted in furtherance of, and not in limitation or
expansion of, the security interests granted to the Collateral Agent for the
Secured Parties pursuant to the Security Agreement and the rights and
obligations of the parties thereto.  Each party hereto hereby acknowledges and
affirms that the rights and remedies of each other party hereto with respect to
the security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall govern.

 

SECTION 4.                                Intercreditor. The terms and
conditions of this Patent Security Agreement and the Liens and security
interests granted to the Collateral Agent pursuant to this Patent Security
Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the terms and conditions of the Intercreditor Agreement
in all respects.  In the event of any conflict between the terms and conditions
of this Patent Security Agreement and the terms and conditions of the
Intercreditor Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.

 

SECTION 5.                                Termination.  This Agreement is made
to secure the satisfactory payment and performance of the Obligations.  This
Patent Security Agreement and the security interest granted hereby shall
automatically terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder.  The
Collateral Agent shall, in connection with any termination or release herein or
under the Security Agreement, execute and deliver to any Grantor as such Grantor
may request, an instrument in writing releasing the security interest in the
Patent Collateral acquired under this Agreement suitable for filing with any
office or agency in which the Collateral Agent has filed this, or a similar,
Agreement.  Additionally, upon such satisfactory payment, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

 

SECTION 6.                                Counterparts.  This Patent Security
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.                                Miscellaneous.  The provisions of
Section 13 of the Security Agreement are hereby incorporated by reference,
mutatis mutandis.

 

[Signatures on following page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,
L.L.C.

 

BOISE CASCADE TRANSPORTATION
HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS
CORP.

 

INTERNATIONAL FALLS POWER
COMPANY

 

MINNESOTA, DAKOTA & WESTERN
RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

 

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

 

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Laurie B. Perper

 

 

Name: Laurie B. Perper

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
PATENT SECURITY AGREEMENT

 

U.S. Patent REGISTRATIONS

 

Title of Patent

 

Country

 

Application
Number

 

Filing Date

 

Patent Number

 

Issue Date

 

Grantor Entity

SOOT BLOWER BEAM

 

US

 

08/019,747

 

02/18/1993

 

5,353,996

 

10/11/1994

 

Boise White Paper, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

DRYER FOR PAPER MACHINE

 

US

 

08/701,249

 

08/21/1996

 

5,729,913

 

03/24/1998

 

Boise White Paper, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

METHOD AND APPARATUS FOR DETERMINING OUT-OF-PLANE DEFECTS IN A PAPER SAMPLE

 

US

 

10/324,206

 

12/19/2002

 

6,947,150

 

09/20/2005

 

Boise White Paper, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINER AND A BLANK FOR FORMING THE CONTAINER

 

US

 

29/189,507

 

09/05/2003

 

D548,590

 

08/14/2007

 

Boise White Paper, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTAINER

 

US

 

29/259,566

 

05/10/2006

 

D558,573

 

01/01/2008

 

Boise White Paper, L.L.C.

 

U.S. Patent Applications

 

Title of Patent

 

Country

 

Application
Number

 

Filing Date

 

Grantor Entity

CONTAINER

 

US

 

29/258,468

 

04/21/2006

 

Boise White Paper, L.L.C.

 

 

 

 

 

 

 

 

 

ERASABLE PAPER PRODUCT

 

US

 

10/590,826

 

08/23/2006

 

Boise White Paper, L.L.C.

 

 

 

 

 

 

 

 

 

LOW-OPACITY RELEASE PAPER, RELEASE-PAPER BACKING AND METHODS

 

US

 

10/593,671

 

08/25/2005

 

Boise White Paper, L.L.C.

 

 

 

 

 

 

 

 

 

CONTAINER FOR SHIPPING AND STORING PAPER

 

US

 

10/655,643

 

09/05/2003

 

Boise White Paper, L.L.C.

 

--------------------------------------------------------------------------------